           Case 4:18-cr-01309-RM-LAB Document 120 Filed 12/06/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF ARIZONA – TUCSON
U.S. District Judge: Rosemary Marquez                 Date: December 6, 2019
USA v. Marivel Cantu-Madril, Richard A. Madril Case Number: CR-18-01309-TUC-RM(LAB)

Assistant U.S. Attorneys: Sean Sullivan, Paul Mysliwiec

Attorney for Defendant Cantu-Madril(1): Retained Mark Willimann; Defendant released; present

Attorney for Defendant R. Madril (2): Retained Peter Matiatos; Defendant released; present

JURY TRIAL – DAY 4 - CONCLUDED

9:39 a.m. – Court, counsel, defendants and the jury are present


EVIDENCE ON BEHALF OF THE GOVERNMENT (CONTINUED)

Richard McDowell, sworn and examined: direct Mr. Sullivan, 9:39 a.m.; Exhibits 58, 38, 45,
39, 41, 44, 59 – admitted; Exhibits 42, 43, 48 – admitted over the objection of both defendants;
Exhibits 32, 6B – admitted; cross Mr. Willimann, 10:28 a.m.; cross Mr. Matiatos, 10:36 a.m.;
concluded 10: 38 a.m.

Government rests

10:38 a.m. – Jury excused from the courtroom for morning recess

Mr. Willimann moves for judgment of acquittal pursuant Rule 29 on behalf of defendant
Marivel Cantu-Madril as to Count 2 specifically and as to remaining counts in general. The
government argues in opposition.

Mr. Matiatos moves for judgment of acquittal pursuant to Rule 29 on behalf of defendant
Richard A. Madril. The government argues in opposition.

IT IS ORDERED the Motion for Judgment of Acquittal as to defendant Marivel Cantu-
Madril is denied.

IT IS FURTHER ORDERED the Motion for Judgment of Acquittal as to defendant Richard A.
Madril is denied.

11:00 a.m. – Recess taken
11:21 a.m. – The Court, counsel, defendants and the jury are present
           Case 4:18-cr-01309-RM-LAB Document 120 Filed 12/06/19 Page 2 of 3

USA v. Marivel Cantu-Madril, Richard A. Madril                            Date: December 6, 2019
Case Number: CR-18-01309-001-TUC-RM                                                  Page 2 of 3

EVIDENCE ON BEHALF OF DEFENDANT MARIVEL CANTU-MADRIL

Marivel Cantu-Madril, sworn and examined: direct Mr. Willimann, 11:24 a.m.; cross Mr.
Sullivan, 12:06 p.m.; Exhibit 60, marked and admitted; Exhibit 61 marked and admitted;
concluded 12:15 p.m.

12:17 p.m. – Jury excused for lunch recess

The Court and counsel settle jury instructions outside the presence of the jury.

12:35 p.m. – Lunch recess
1:32 p.m. – The Court, counsel and defendants are present

Mr. Matiatos confirms he has no additions or corrections to the jury instructions. The Court
addresses defendant Richard A. Madril and confirms he waives any potential marital privilege.

1:37 p.m. – The jury returns to the courtroom

Defendant Marivel Cantu-Madril rests.

EVIDENCE ON BEHALF OF DEFENDANT RICHARD A. MADRIL

Daniel Martinez, sworn and examined: direct Mr. Matiatos, 1:40 p.m.; cross, Mr. Mysliwiec,
1:47 p.m.; redirect Mr. Matiatos, 1:52 p.m.; concluded 1:53 p.m.

Lorraine Arvizu, sworn and examined: direct Mr. Matiatos, 1:55 p.m.; cross Mr. Mysliwiec,
1:58 p.m.; concluded 1:59 p.m.

2:00 p.m. – Recess taken
2:51 p.m. – The Court, counsel, defendants and the jury are present

Richard A. Madril, sworn and examined: direct Mr. Matiatos, 2:51 p.m.; Exhibits 100, 101 –
admitted; cross Mr. Sullivan, 3:26 p.m.; redirect Mr. Matiatos, 3:37 p.m.; concluded 3:42 p.m.

Defendant Richard A. Madril rests

REBUTTAL EVIDENCE ON BEHAL OF THE GOVERNEMNT

Richard McDowell, previously sworn, examined: direct Mr. Sullivan, 3:43 p.m.; cross Mr.
Matiatos, 3:46 p.m.; concluded 3:46 p.m.

Government rests.
           Case 4:18-cr-01309-RM-LAB Document 120 Filed 12/06/19 Page 3 of 3

USA v. Marivel Cantu-Madril, Richard A. Madril                           Date: December 6, 2019
Case Number: CR-18-01309-001-TUC-RM                                                      Page 3 of 3


At sidebar outside the presence of the jury, defendants renew their Rule 29 Motions for
Judgment of Acquittal. IT IS ORDERED the oral motions are denied as to both defendants.

In open court:

3:50 p.m. – The Court instructs the jury
4:15 p.m. – Closing argument on behalf of the government by Mr. Sullivan
4:34 p.m. – Closing argument on behalf of defendant Marivel Cantu-Madril by Mr. Willimann
4:42 p.m. – Closing argument on behalf of defendant Richard A. Madril by Mr. Matiatos
5:00 p.m. – Rebuttal closing argument on behalf of the government by Mr. Sullivan
5:05 p.m. – The Court reads final instructions to the jury

Alternate jurors No. 38 and No. 39 are released prior to deliberations, advised to remain
available and are excused for the day.

5:12 p.m. – The jury retires to deliberate

7:05 p.m. – The Court, counsel and defendants are present.     The jury has advised they have
reached a verdict.

The jury returns to the courtroom. The Court reviews the verdict forms and excuses the jury
to return to the jury room to complete the second verdict form

7:11 p.m. – The jury returns to the courtroom

As to defendant Marivel Cantu-Madril: The jury returns a verdict of guilty as to Counts 1, 4,
5, 8, 9, 10; not guilty as to Count 2

As to defendant Richard A. Madril: The jury returns a verdict of guilty as to Count 1

The jury is polled

7:17 p.m. – The jury is released from further service and excused from the courtroom.

Sentencing as to both defendants is set for 2/19/2020 at 10:55 a.m.
The Court orders a presentence report be prepared as to both defendants.

7:20 p.m. – Proceedings concluded

Deputy Clerk: Cathy Schwader                                 Jury Trial: 5 hrs 39 mins
Court Reporter: Tracy Jamieson                               Start: 9:39 a.m.
                                                             Stop: 7:20 p.m.
